DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claims 1 to 3, 6, 7, 9, 10, 17, 19 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teklak et al. (EP3165818).
 Teklak et al. disclose a luminaire head comprising a first support (5) comprising a plurality of light sources (1, figure 9), a second support (12, figure 5; 15, figure 8) comprising a plurality of lens elements (2, figure 8) associated with the plurality of light sources, and a moving means (paragraph 0029, lines 23 to 25, paragraph 0023, servomotor) configured to move the second support with respect to the first support, such that a position of the plurality of lens elements geometrically projected on a surface of the first support is changed (figures 2a, 3a), wherein a lens element of the plurality of lens elements has an internal surface (10) facing a light source (figure 1, 2a) of the plurality of light sources and an external surface (opposite from the internal surface), wherein at least one of the internal surface and the external surface comprises a first curved surface (figure 2a, the curved surface where reference numeral 9 is pointing) and a second curved surface (figure 3a, the lower curved surface facing the light source), the first curved surface being connected to the second curved surface through a connecting surface or line comprising a saddle point (figure 3a, the central narrow portion of the inner cavity forming a connecting surface or line comprising saddle point or discontinuity), and wherein the second support is movable relative to the first support to position the light source from at least a first 
With regards to claim 2, further comprising a controlling means (paragraph 0029, last few lines of paragraph 0023) configured to control the moving means such that the movement of the second support with respect to the first support is controlled.
With regards to claim 3, wherein the first support (5) mounted substantially parallel to the second support (2), and wherein the moving means (4, figure 1) is configured to move the second support substantially parallel to the first support.
With regards to claim 6, wherein the external surface comprises a first outwardly bulging surface (figure 5, one of the left and right outwardly bulging surface where reference numeral 2 is pointing), a second outwardly bulging surface (figure 5, other of the left and right outwardly bulging surface), and an external connecting surface or line (figure 5, the line adjacent to and on the right of where reference numeral 2 is pointing) connecting the first and second outwardly bulging surfaces.
With regards to claim 7, wherein the internal surface comprises a first outwardly bulging surface (figure 2a, one of left and right bulging surface where reference numeral 9 is pointing), a second outwardly bulging surface (figure 2a, other of left and right bulging surface), and an internal connecting surface or line (figure 2a, one of top and bottom internal connecting surface) connecting the first and second outwardly bulging surfaces.
With regards to claim 9, wherein the first outwardly bulging surface and the first support delimit a first internal cavity, the second outwardly bulging surface and the first support delimit a second internal cavity, and the internal connecting surface or line and the first support delimit a connecting passage between the first and second internal cavity (figure 1 connection with figure 2a, central portion of the cavity in lens 2 forming a passage between two internal cavities).
With regards to claim 10, wherein a first maximal width (width of the lower cavity of figure 2a) of the first internal cavity, and a second maximal width (width of the upper cavity of figure 2a) of the second internal cavity are bigger than a third minimal width (width of the narrow passing in figure 2a between two cavities) of the connecting passage between the first and second internal cavity; said first and second maximal width and said third minimal width extending in a direction perpendicular to the moving direction (figures 1, 2a).
With regards to claim 17, wherein the second support is arranged to move in contact with the first support (figure 1).
With regards to claim 19, wherein the second support comprises a frame (figure 5, the frame where reference numeral 12 is pointing) and one or more lens plates (figure 8, the plates between the lens) integrating the plurality of lens elements (2), wherein the one or more lens plates are carried by the frame (figures 5 and 8).
With regards to claim 25, wherein the moving means comprises a linear actuator (servomotor, paragraph 0023).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (20080273324).
Becker et al. disclose a luminaire head comprising a first support (50) comprising a plurality of light sources (60), a second support (figure 2A, the second support where reference numeral 200 is pointing) comprising a plurality of lens elements (22) associated with the plurality of light sources, and a moving means (paragraph 0025, lines 10 to 13) configured to move the second support with respect to the first support, such that a position of the plurality of lens elements geometrically projected on a surface of the first support is changed (figures 2A, 2B), wherein a lens element (figure 2A) of the plurality of lens elements has an internal surface facing a light source (figure 2A) of the plurality of light sources and an external surface (opposite from the internal surface), wherein at least one of the internal surface and the external surface comprises a first curved surface (figure 2A, one of left and right curved surfaces) and a second curved surface (figure 2A, other of left and right curved surfaces), the first curved surface being connected to the second curved surface through a connecting surface or line comprising a saddle point (figure 2A, the point above the peak of the internal concave surface), and wherein the second support is movable relative to the first support to position the light source from at least a first position facing the first curved surface to at least a second position facing the second curved surface (paragraph 0023, lines 1 to 15, the second support can be moved relative to first support or vise versa such that the light source can be moved to reside within its own lens or in a different lens to alter the distribution of the light, the second support would obviously be able to move relative to the first support to position the light source from at least a first position facing the first curved surface to at least a second position facing the second curved surface).
With regards to claim 6, wherein the external surface comprises a first outwardly bulging surface (figure 2A, one of the left and right outwardly bulging surface where reference numeral 22 is pointing), a second outwardly bulging surface (figure 2A, other of the left and right outwardly bulging surface), and an external connecting surface or line (figure 2A, the line comprising the point above the peak of the internal concave surface) connecting the first and second outwardly bulging surfaces.
7.	Claims 21 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Teklak et al. in view of Knoedgen (DE102011100279).
Teklak et al. disclose the invention substantially as claimed with the exception of disclosing a sensing means configured to acquire a measure for a position of the second support relative to the first support, the controlling means (paragraphs 0059, 0060) configured to control the moving means in function of the acquired measure, a pattern sensing means configured to acquire a measure for a lighting pattern produced by the luminaire head, the controlling means configured to control the moving means in function of the acquired measure, an environment sensing means configured to detect environmental data, and the controlling means configured to control the moving means in function of the detected environmental data, a driver configured to drive the plurality of light sources, and optionally a dimmer configured to control the driver to drive one or more of the plurality of light sources at a dimmed intensity.
Knoedgen teaches a sensing means (paragraphs 0056, 0057) configured to acquire a measure for a position of the second support relative to the first support, the controlling means (paragraphs 0056, 0057) configured to control the moving means in function of the acquired measure, an environment sensing means (paragraphs 0084, 0085) configured to detect environmental data, the controlling means configured to control the moving means in function of the detected environmental data, a pattern sensing means (paragraphs 0085, 0099) configured to acquire a measure for a lighting pattern produced by the luminaire head, and the controlling means configured to control the moving means in function of the acquired measure, a driver (paragraph 0079) configured to drive the plurality of light sources, and optionally a dimmer (paragraph 0069) configured to control the driver to drive one or more of the plurality of light sources at a dimmed intensity.
It would have been obvious to one skilled in the art to provide Teklak et al. with a sensing means, controlling means, environment sensing means and pattern sensing means, a driver and a dimmer, as taught by Knoedgen, to effectively acquire a measure for a position of the second support relative to the first support and to facilitate the controlling of the moving means in function of the acquired measure, to effectively detect environmental data and to facilitate the controlling of the moving means in function of the detected environmental data, to effectively acquire a measure for a lighting pattern produced by the luminaire head, and to facilitate the controlling of the moving means in function of the acquired measure, to effectively drive the light sources, and to dim to control the driver to drive one or more of the light sources at a dimmed intensity.
8.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Teklak et al. in view of Knoedgen and further in view of Chen et al. (WO2014147524).
Teklak et al. disclose a luminaire head control system comprising at least one luminaire head, wherein a luminaire head of at least one luminaire head comprising a first support (5) comprising at least one plurality of light sources (1, figure 9), a second support (12, figure 5; 15, figure 8) comprising a plurality of lens elements (2, figure 8) associated with the plurality of light sources, and a moving means (paragraph 0029, lines 23 to 25, paragraph 0023, servomotor) configured to move the second support with respect to the first support, such that a position of the plurality of lens elements geometrically projected on a surface of the first support is changed (figures 2a, 3a), and a controlling means (paragraph 0029, last few lines of paragraph 0023) configured to control the moving means such that the movement of the second support with respect to the first support is controlled with the exception of disclosing a remote device  configured to send lighting data to the luminaire head of the at least one luminaire head, wherein the controlling means of the luminaire head of the at least one luminaire head is further configured for controlling the moving means based on the lighting data received by the luminaire head of the at least one luminaire head.
Knoedgen teaches a remote device (paragraph 0084) configured to send lighting data to the luminaire head, the controlling means of the luminaire head configured for controlling the moving means based on the data received by the luminaire head.
It would have been obvious to one skilled in the art to provide the luminaire of Teklak et al. with a remote device, as taught by Knoedgen, to remotely send data to the luminaire to control the moving means based on the data received by the luminaire head.
Chen et al. teach the controlling means of the luminaire head configured for controlling the light source based on the data received by the luminaire head (paragraphs 0044, 0080, 00196, 00197, figure 3).  Although the controlling means of Chen et al. is configured for controlling the light source, but one skilled in the art would readily recognize this same analogy can be applied to the controlling means to control the moving means as well.
It would have been obvious to one skilled in the art to provide the controlling means of Teklak et al. as modified by Knoedgen based on data received by the luminaire head and or based on data sensed by a sensor associated with the luminair head, as taught by Chen et al., for effectively and accurately controlling the moving means.
9.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Teklak et al. in view of Forkner (5775799).
 Teklak et al. disclose a luminaire head control system comprising at least one luminaire head, wherein a luminaire head of at least one luminaire head comprising a first support (5) comprising at least one plurality of light sources (1, figure 9), a second support (12, figure 5; 15, figure 8) comprising a plurality of lens elements (2, figure 8) associated with the plurality of light sources, and a moving means (paragraph 0029, lines 23 to 25, paragraph 0023, servomotor) configured to move the second support with respect to the first support, such that a position of the plurality of lens elements geometrically projected on a surface of the first support is changed (figures 2a, 3a), and a controlling means (paragraph 0029, last few lines of paragraph 0023) configured to control the moving means such that the movement of the second support with respect to the first support is controlled with the exception of disclosing the controlling means of the luminaire head of the at least one or each luminaire head configured for controlling the moving means based on data received by the luminaire head of the at least one luminaire head and/or based on data sensed by a sensor associated with the luminaire head of the at least one luminaire head.
Forkner teaches the controlling means configured for controlling the moving means (column 8, lines 16 to 22) based on data received by a sensor (55, column 8, lines 22 to 28).  
It would have been obvious to one skilled in the art to provide the controlling means of Teklak et al. based on data received by the luminaire head and or based on data sensed by a sensor associated with the luminair head, as taught by Forkner, for effectively and accurately controlling the moving means.
10.	Claims 11 to 13, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 contains allowable subject matter including wherein the first curved surface is at a first maximal distance of the first support, the second curved surface is at a second maximal distance of the first support, and the saddle point or discontinuity is at a third minimal distance of the first support, the third minimal distance being lower than the first and second maximal distance, and the first and second maximal distance are different in combination with all other features as claimed in claim 1.
Claim 12 contains allowable subject matter including the luminaire head having a fixation end configured for being attached to a pole, wherein the first maximal distance is larger than the second maximal distance, and the lens element is arranged such that the first curved surface is closer to the fixation end of the luminaire head than the second curved surface in combination with all other features as claimed in claims 11 and 1.
Claim 13 contains allowable subject matter including the lens element further comprises at least one reflective element configured to reflect a portion of the light emitted by the light source, the at least one reflective element comprising a first reflective surface located at a first edge of the first curved surface and a second reflective surface located at a second edge of the first curved surface, the second edge which is an edge near the connecting surface or line and the fist edge which is opposite the second edge, away from the connecting surface or line in combination with all other features as claimed in claim 1.
Claim 27 contains allowable subject matter including the luminaire head of the at least one luminaire head further configured for transmitting environmental data to the remote device, the remote device further configured to determine lighting data for the luminaire head of the at least one or each luminaire head based on the environmental data, and to send said lighting data to the luminaire head of the at least one plurality of luminaire head in combination with all other features as claimed in claim 26.
Claim 28 contains allowable subject matter including the luminaire head of the at least one luminaire head further configured for transmitting environmental data to the remote device, the remote device further configured to determine lighting data for the luminaire head of the at least one or each luminaire head based on the environmental data, and to send said lighting data to the luminaire head of the at least one plurality of luminaire head in combination with all other features as claimed in claim 26.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Goto is cited to show a first support comprising a light source, a second support comprising a lens element associated with the light source, and a moving means configured to move the second support with respect to the first support such that a position of the plurality of lens elements geometrically projected on a surface of the first support is changed (figures 6, 7a, 7b, 7c).  Low et al. is cited to show a first support comprising a light source, a second support comprising a lens element associated with the light source, and a moving means configured to move the second support with respect to the first support such that a position of the plurality of lens elements geometrically projected on a surface of the first support is changed (figures 2, 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y M. Lee/
Primary Examiner, Art Unit 2875